                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

RAPHAEL DRIVER,                                         )
                                                        )
                               Petitioner,              )
                                                        )
                          v.                            )        No. 1:20-cv-00140-JRS-TAB
                                                        )
MARK SEVIER, et al.                                     )
                                                        )
                               Respondents.             )


ENTRY DENYING MOTION TO APPOINT COUNSEL, DISMISSING PETITION FOR
 WRIT OF HABEAS CORPUS, AND DIRECTING ENTRY OF FINAL JUDGMENT

        This matter is before the Court for resolution of Raphael Driver’s motion to appoint counsel

and for screening of his amended petition for a writ of habeas corpus.

                                    I. Motion to Appoint Counsel

        Mr. Driver’s motion to appoint counsel, dkt. [4], is denied. Mr. Driver is not seeking relief

from a death sentence, and this matter will not proceed to an evidentiary hearing, so Mr. Driver is

not entitled to assistance from counsel. See 18 U.S.C. § 3599(a)(2); McFarland v. Scott, 512 U.S.

849, 855 (1994); Rule 8(c) of the Rules Governing Section 2254 Cases. Therefore, whether to

appoint counsel is purely a discretionary matter. See 18 U.S.C. § 3006A(a)(2)(B) (“Whenever . . .

the court determines that the interests of justice so require, representation may be provided for any

financially eligible person who . . . is seeking relief under section 2241, 2254, or 2255 of title 28.”);

see also Winsett v. Washington, 130 F.3d 269, 281 (7th Cir. 1997); Pruitt v. Mote, 503 F.3d 647,

654 (7th Cir. 2007). Whereas this matter must be dismissed as a basic matter of jurisdiction,

appointing counsel is not in the interest of justice.
                              II. Screening and Dismissal of Petition

        On January 15, 2020, the Court ordered Raphael Driver to show cause why his petition for

a writ of habeas corpus should not be dismissed for lack of jurisdiction. Dkt. 3. Mr. Driver’s

amended petition seeks relief from a prison disciplinary conviction and states that the only

sanctions assessed against him included six months in disciplinary restrictive housing and 45 days’

lost phone and commissary privileges. Dkt. 12 at 1. These sanctions did not deprive Mr. Driver of

earned credit time or demote him in credit-earning class and therefore did not affect his “custody”

for purposes of 28 U.S.C. § 2254. See dkt. 3.

        In response to the Court’s show-cause order, Mr. Driver asserts that he was later denied

parole and placed in department-wide segregation, which deprives him of numerous liberties

afforded to other prisoners. See dkt. 10. However, neither of these events deprived Mr. Driver of

earned credit time or demoted him to a lower credit-earning class. Moreover, the fact that these

events occurred after Mr. Driver’s disciplinary conviction does not make them sanctions of the

disciplinary conviction that allows him to challenge the conviction through a habeas petition.

        In the end, Mr. Driver’s petition for a writ of habeas corpus does not raise an issue affecting

his custody within the meaning of 28 U.S.C. § 2254. “[I]t plainly appears from” his petition and

his response to the show-cause order “that [Mr. Driver] is not entitled to relief in the district court.”

Rules Governing Section 2254 Cases in the United States District Courts, § 4. Rule 4 requires the

Court to “dismiss the petition and direct the clerk to notify the petitioner.” Id. The action is

summarily dismissed pursuant to Rule 4 for lack of jurisdiction. Judgment consistent with this

Entry shall now issue.




                                                   2
                                         III. Conclusion

       Mr. Driver’s motion to appoint counsel, dkt. [4], is denied. The action is dismissed

pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts

for lack of jurisdiction. Final judgment consistent with this Entry shall now issue.

       IT IS SO ORDERED.



       Date:    3/9/2020




Distribution:

RAPHAEL DRIVER
988808
NEW CASTLE – CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362




                                                3
